— Determination of the respondent, State Liquor Authority, dated November 30, 1990, which suspended petitioners’ liquor license for 40 days (20 forthwith and 20 deferred) plus a $1,000 bond claim, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered March 19, 1991) is dismissed, without costs and without disbursements.
On December 1, 1989, the witness, a 17 year old minor, purchased a six pack of beer from the petitioners’ store without being "proofed”. She was stopped by police before leaving the store parking lot. The New York State Liquor Authority was notified and a hearing was held. Based on her *645testimony, which the Hearing Officer found credible, respondent determined that the petitioners were guilty of violating Alcoholic Beverage Control Law § 65 (1). A review of the record as a whole shows that the administrative agency based its determination on evidence which a reasonable mind might accept as adequate to support the conclusion it reached. (Matter of Cortland-Clinton, Inc. v New York State Dept, of Health, 59 AD2d 228.) As the determination is supported by substantial evidence, we confirm the respondent’s determination. Concur — Rosenberger, J. P., Kupferman, Smith and Rubin, JJ.